Citation Nr: 0127333	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  97-22 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to October 
1963.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a decision of the St. Louis, Missouri 
Regional Office of the Department of Veterans Affairs (VA).  
In December 1998, the Board remanded the case to the RO for 
additional development.  Thereafter, in October 1999, the 
Board denied the veteran's claims of entitlement to service 
connection as not well grounded.  

Thereafter, the veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2000, the Court vacated the Board's October 1999 
decision and remanded the matter for further proceedings.  


REMAND

The veteran claims on appeal that his left knee condition and 
bilateral foot condition are related to his military service.

The Board decision of October 1999 was based upon law that 
required evidence submitted in support of a claim for VA 
benefits be sufficient to justify a belief that the claim was 
"well grounded."  The recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), however, eliminated the concept of a 
well-grounded claim.  To implement the provisions of the law, 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, a remand is in order.  

As noted, the veteran served on active duty from June 1960 to 
October 1963.  The veteran's service medical records (SMRs) 
are missing.  Numerous attempts have been made by the RO to 
locate the SMRs, but to date attempts to reconstruct the SMRs 
have been unsuccessful.  If any records were located at the 
National Personnel Records Center (NPRC) in 1973, they may 
have been destroyed or damaged in a fire.  

The veteran alleges that he was treated for left knee and 
bilateral foot problems while assigned to San Pablo Air Force 
Base (AFB) in Seville, Spain, from 1960-1962.  The first 
treatment records associated with the claims folder for a 
left knee condition are, however, private treatment records 
from St. Joseph Hospital, for the period from July 1968 to 
January 1971.  The veteran reported in July 1968 that he 
injured his knee at work on May 1968.  There was no history 
reported of any type of knee problems in service.

The first treatment records associated with the claims folder 
for a bilateral foot condition are private treatment records 
from Larry F. Glaser, M.D., for the period from November 1982 
to June 1983.  Again, no reference was made as to foot 
problems in service. 

The veteran was afforded a VA joint and foot examination in 
March 1997.  However, no opinion was offered regarding the 
etiology of the veteran's knee and foot conditions.  Thus, as 
the Board cannot exercise its own judgment on medical 
matters, further examination is required, to include an 
opinion based upon a review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 181 (1991).  See also, 38 U.S.C.A. 
§ 5103A (West Supp. 2001), 38 C.F.R. § 3.159 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional argument or 
pertinent evidence in support of his 
claim for entitlement to service 
connection for left knee and bilateral 
foot conditions.  

The veteran is hereby invited to also 
contact the RO and provide any additional 
information or suggestions which may 
prove helpful in locating his service 
medical records.  

2.  Based on his response, the RO should 
attempt to procure copies of all records 
that have not previously been obtained 
from all identified treatment sources.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3. The veteran should then be afforded a 
comprehensive VA orthopedic examination 
for the purpose of determining the 
etiology of his left knee and bilateral 
foot conditions.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study, 
and the examination report should reflect 
that such a review was made.  All tests 
deemed necessary by the examiner are to 
be performed.  The examiner is 
specifically requested to express a 
medical opinion whether it is at least as 
likely as not that any left knee and/or 
bilateral foot conditions are related to 
the appellant's military service.  The 
examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.  If further 
testing or examination is warranted in 
order to determine the etiology of the 
disorder, such testing or examination is 
to be accomplished.  The examination 
report should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full, as well 
as ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
and recently promulgated regulations is 
complete.  If anything is incomplete, 
including if the requested examination 
was not conducted by the appropriate 
physician, or does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.

6.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
he and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


